DISSENTING OPINION.
Claiborne County found that it needed the sum of $50,000 to tide over the general county expense funds until the taxes for the succeeding year came in. The majority opinion holds that a little over $7,000 was the limit of the borrowing authority of the county for that purpose. In other words, that the county needed the sum of $50,000, but under the law could only borrow about one-seventh of that amount.
Except for the change in Section 251, Code of 1930, made by Section 16 of Chapter 235 of the Laws of 1932, the County could have borrowed as much as $50,000 without any regard to the amount of the tax levies. That section so provides as to counties of not less than thirty thousand inhabitants. The first paragraph of Section 16 of that Act which makes the change out of which this litigation arose is in this language: "That from and after September 30th, 1932, no county or municipality shall borrow money, or issue notes, loan warrants or other interest bearing obligations, in anticipation of the collection of taxes for the next succeeding fiscal year, in excess of 25 per cent of the estimated amount of taxes collected, and/or to be collected, under the last preceding annual tax levies; and any obligations issued in excess *Page 287 
of the amount authorized to be issued under the provisions of this Act shall be void."
The majority opinion holds that the limit was twenty-five per cent of the preceding tax levy alone for common county purposes which it states amounted to something like $7,000, which according to the finding of the board was wholly inadequate for the purpose. Section 16 expressly provides to the contrary. It is twenty-five per cent of the estimated amount of taxes to be collected "under the last preceding annual tax levies." The majority opinion has simply written in the statute the word "levy" for the word "levies."